Citation Nr: 1145758	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-14 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected radiculopathy of the left lower extremity.

2.  Entitlement to an initial increased rating for the service-connected radiculopathy of the right lower extremity, evaluated as 10 percent disabling from September 30, 2004 to August 25, 2010, and as 40 percent disabling beginning on August 25, 2010.   

3.  Entitlement to a temporary total rating beginning on April 1, 2005, for a period of convalescence following surgery for the service-connected degenerative disc disease of the cervical spine under the provisions of 38 C.F.R. § 4.30.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected cervical laminectomy scar.

5.  Entitlement to an effective date earlier than June 20, 2008 for the grant of service connection for the cervical laminectomy scar. 

6.  Entitlement to service connection for thyroid cancer as secondary to ionizing radiation exposure, to include pursuant to 38 U.S.C.A. § 1151. 

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of penis function due to surgery.  


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1971 to July 1974.  He had periods of active duty for training from December 1971 to May 1972 and in July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the RO.

The issues of entitlement to compensation pursuant to 38 U.S.C.A.§ 1151 for bilateral carpal tunnel syndrome; service connection for a gastrointestinal disability, to include as additional disability pursuant to 38 U.S.C.A.§ 1151; an increased rating for the service-connected lumbosacral strain and trigeminal nerve palsy; a certificate of eligibility for financial assistance in acquiring specially adapted housing; and a certificate for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, are the subject of a separate Board decision of this date. 

The issues of service connection for thyroid cancer as secondary to ionizing radiation exposure, to include pursuant to 38 U.S.C.A. § 1151 and compensation pursuant to 38 U.S.C.A. § 1151 for the loss of use of penis function due to surgery, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  For the period of the appeal, from September 30, 2004, the service-connected radiculopathy of the left lower extremity is shown to have been manifested by extreme pain, diminished deep tendon reflexes, weakness, numbness and decreased sensation.

2.  For the period of the appeal, from September 30, 2004, the service-connected radiculopathy of the right lower extremity is shown to have been manifested by extreme pain, absent deep tendon reflexes, weakness, numbness and decreased sensation.

3.  The Veteran underwent an anterior cervical diskectomy at C3-C4 and fusion on January 19, 2005.  A temporary total rating was assigned from the date of surgery through March of 2005.  

4.  A total disability rating based on individual unemployability by reason of service-connected disability (TDIU) was awarded by the RO in an April 2008 rating decision, effective on April 1, 2005. 

5.  The service-connected cervical laminectomy scar is shown to measure 6.5 by 0.5 centimeters and to have no visible or palpable tissue loss. 

6.  A claim for service connection for a cervical laminectomy scar was not received until June 20, 2008.

7.  In a July 2009 decision, the RO granted service connection for a cervical laminectomy scar, assigning an effective date of July 28, 2008.  [In a subsequent November 2010 rating decision, the RO found clear and unmistakable error in its assignment of July 28, 2008 as the effective date for the grant of service connection for a cervical laminectomy scar and assigned a corrective effective date of June 20, 2008.]  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 40 percent, and no higher, for the service-connected radiculopathy of the left lower extremity have been met effective on September 30, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for the assignment of an initial rating of 40 percent, and no higher, for the service-connected radiculopathy of the right lower extremity have been met effective on September 30, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected cervical laminectomy scar are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7800 (2007).

4.  The claim for an extension of a temporary total rating based on convalescence following surgery for the service-connected degenerative disc disease of the cervical spine beyond April 1, 2005 is dismissed.  38 U.S.C.A. §§ 7104, 7105, 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2011); Aronson v. Brown, 7 Vet. App. 153, 155 (1994). 

5.  An effective date prior to June 20, 2008 for the service-connected cervical laminectomy scar is not assignable. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to VCAA.  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's increased rating and earlier effective date claims, as the April 2009, July 2009 and November 2010 rating decisions granted the Veteran's claims of service connection, such claims are now substantiated.  His filing of a Notice of Disagreement as to the initial rating and effective date assigned in those determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).

Rather, the Veteran's appeal as to the effective date and initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The November 2010 Supplemental Statement of the Case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the Veteran's radiculopathy, and included a description of the rating formula for all possible schedular ratings under these diagnostic codes.  As separate November 2010 Statement of the Case informed the Veteran of what was required to establish entitlement to an earlier effective date. 

With respect to the Veteran's claim for a temporary total rating beyond April 1, 2005 for a period of convalescence following surgery, as will be discussed, there is no additional information or evidence that could be obtained to substantiate the claim, and VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the Board has decided this issue on the current record without any further consideration of VCAA, and will deny the appellant's claim solely because of a lack of entitlement under the law. 

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA. 

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, records from the Social Security Administration, and multiple VA examination reports. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in December 2006, June 2009, August 2010 and October 2010.  The report of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the June 2009 VA examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  The Veteran has not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II.  Radiculopathy of the left and right lower extremities

For the sake of economy, because the Veteran's radiculopathy claims involve the application of the same law to virtually identical facts, the Board will address them together.

As noted on the title page, staged ratings are currently in effect for the right lower extremity radiculopathy.  

As will be discussed, the Board finds that the Veteran's bilateral lower extremity neuropathy has remained essentially consistent throughout the period of the appeal in that a 40 percent rating is warranted for each lower extremity from the date of the grant of service connection on September 30, 2004. 


	A.  Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's radiculopathy of the right and left lower extremities are currently rated under Diagnostic Code 8520 (Paralysis of the Sciatic Nerve). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8520.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After a careful review of the evidence pertaining to the Veteran's bilateral lower extremity radiculopathy, the Board has determined that the most appropriate Diagnostic Code for evaluation of the disability is the code it is currently rated under, Diagnostic Codes 8520.  

The Veteran's lower extremity neurological impairment appears to involve principally pain, weakness and decreased sensation.  Such symptomatology is congruent with the criteria found in Diagnostic Code 8520.  The Veteran has not suggested that another diagnostic code be used or would otherwise be more appropriate. 

Accordingly, the Board will evaluate the Veteran's neurological impairment of the lower right and left extremities under the Diagnostic Code under which they are currently rated, Diagnostic Code 8520.

Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve. With complete paralysis, the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy. Moderately severe incomplete paralysis warrants a 40 percent evaluation. Moderate or mild incomplete paralysis warrants a 20 percent or a 10 percent rating, respectively. See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2011).  

The Board observes in passing that 'moderate' is generally defined as "tending toward the mean or average amount or dimension." See Merriam-Webster 's Collegiate Dictionary, 798 (11th 2003). "Severe" is generally defined as "of a great degree: serious."  Id at 1140.


	B. Background

The record reflects that the Veteran complained of severe pain shooting down his legs while receiving private medical treatment in November 2005.  It was noted that this pain was so severe that the Veteran had sought emergency medical treatment the day before.  While it was noted that the Veteran was experiencing severe radiating pain, he denied having any numbness or weakness in his lower extremities. 

During a December 2006 VA examination, the Veteran displayed diminished sensation in his lower extremities below the knees along with diminished deep tendon reflexes.  The examiner noted, however, that the Veteran's muscle tone, bulk, dexterity and coordination were normal. 

A February 2007 VA neurology consultation documents that the Veteran was experiencing pain in his "low back which radiate[d] down his entire right leg to the foot and down his left lateral leg to the knee."  

An examination revealed that Veteran had diminished muscle strength in his right hip and knee flexor.  "Deep tendon reflexes were on the right lower extremity [were] absent and on the left [were] . . . diminished at the ankle.  Sensation [was] somewhat decreased on the right [lower extremity] as compared with the left."

In September 2008, the Veteran complained of "severe pain in his back radiating to his right hip and pain when he walks or stands that begins in his back and progresses down the front part of his thighs which is . . . relived by sitting down."  

An examination revealed that the Veteran's sensory function was "grossly intact throughout," but that he had diminished deep tendon reflexes in his knees and ankles. 

A VA outpatient treatment record from March 2009 documented the Veteran's complaints of burning and a tingling feeling on the right front of his thigh and pain in the left leg.  He complained of numbness in portions of both feet.  Upon examination, the Veteran demonstrated normal reflexes and full strength in his lower extremities. 

During an August 2010 VA examination, the Veteran complained of having "radicular pain of the bilateral lower extremities, right greater than left, depending on how long he is on his feet.  

With walking, the Veteran felt electrical shooting pains down both lower extremities with weakness in the legs . . . variable in time, causing him to trip."  

An examination revealed that the Veteran had decreased sensation over the entire right lower extremity along with diminished muscle strength of his right ankle.  Decreased deep tendon reflexes were noted in the Veteran's knee, and left ankle while his deep tendon reflexes were absent in his right ankle.  The examiner specifically noted that the Veteran did not experience any muscle atrophy and had good muscle tone.  His bilateral radiculopathy was described as "moderate to moderately severe."   


      C.  Analysis 

The service-connected radiculopathy of the left lower extremity is currently assigned a 10 percent rating from the date of the grant of service connection on September 30, 2004. 

The Veteran's radiculopathy of the right lower extremity had been assigned an initial staged rating of 10 percent from the date of service connection, September 30, 2004, through August 25, 2010.  A 40 percent rating was assigned on August 25, 2010. 

After a careful review of the record, the Board finds that the radiculopathy the Veteran experiences in his right and left lower extremities is productive of a level of incomplete paralysis that more nearly approximates that of moderately severe from the date of the grant of service connection.  

As noted, in November 2005, the Veteran was experiencing radiating pain in both of his lower extremities that was so severe he sought emergency medical treatment.  His deep tendon reflexes and sensation had been consistently described as diminished to non-existing in both of his lower extremities.  

The record also indicates that the Veteran had been experiencing muscle weakness in both of his lower extremities.  Furthermore, the August 2010 VA examiner specifically opined that the radiculopathy was from moderate to moderately-severe.  

The Board has also considered whether a disability rating in excess of 40 percent is warranted; however, the record on appeal does not indicate that the Veteran experiences muscle atrophy in either of his lower extremities.  In fact, the August 2010 VA examiner specifically stated that atrophy was not present.  As a result, the record does not indicate that the Veteran experiences severe incomplete paralysis with marked muscular atrophy. 

In addition, the record does not indicate, and the Veteran does not contend, that he experiences complete paralysis of the sciatic nerve such that his foot dangles or drops, no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  

In interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of extraschedular ratings in a later discussion hereinbelow. 


III.  Cervical spine scar

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his claim in July 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under Diagnostic Code 7800 [disfigurement of the head, face, or neck], a 10 percent evaluation is warranted for one characteristic of disfigurement.  Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, is assigned a 30 percent evaluation.  Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement, is assigned a 50 percent evaluation.  An 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The Veteran's service-connected scar is currently rated under Diagnostic Codes 7800-7805.  Diagnostic Code 7805 instructs to rate based on limitation of motion of the affected part. 

The Board observes that the June 2009 and October 2010 VA examiners stated that the Veteran's scar did not limit his range of motion.  To the extent the Veteran contends that his scar limits motion, the Board notes that the Veteran has also been service connection for degenerative disc disease of the cervical spine.  

Although the Veteran is competent to testify as to symptoms such as a diminished range of motion, the record does not indicate that he has the relevant medical experience or training to opine on complex medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

In this case, Diagnostic Code 7800 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (a scar of the head, face or neck) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  Accordingly, the Board will rate the Veteran's service-connected scar under Diagnostic Code 7800.

The service-connected scar is currently assigned a 10 percent disability rating.  In order to warrant a 30 percent evaluation, the evidence must show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.

The visible or palpable tissue loss and gross distortion or asymmetry criteria are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; see also Tatum v. Shinseki, 23 Vet. App. 152 (2009) [holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable].

Upon examination in June 2009, the Veteran was described to have a 5.5 by 0.5 cm scar on the anterior of his neck which was consistent with his cervical spine surgery.  This scar was described as being nontender and nonadherent to underlying tissue and having normal texture, with no skin ulceration or breakdown over the scar, underlying tissue loss, elevation or hypopigmentation, or disfigurement.  

Upon examination in October 2010, the Veteran's was described to have a 6.5 by 0.5 cm scar on the anterior neck that was depressed by 0.3 cm.  The scar was described as nontender to examination and nonadherent to underlying tissue.  It had normal texture and was stable and superficial.  It was not elevated or hypopigmented.  There was no inflammation, edema or keloid formation, or induration.  It involved less than one percent of the exposed skin and less than 1 percent of the entire body. 

In this case, the record does not indicate that the service-connected residual cervical laminectomy scar results in any visible or palpable tissue loss.  As noted, visible or palpable tissue loss is necessary in order to warrant a disability rating in excess of 10 percent.  See Melson & Johnson both supra.  

As the record does not indicate that such tissue loss is present, the Board need not address whether gross distortion or asymmetry of one feature or a paired set of features or two or three characteristics of disfigurement are present. 


      A. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected radiculopathy of the right and left lower extremities or cervical scar.  

The medical and lay evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  

In this capacity the Board recognizes that the Veteran has complained that his cervical spine scar causes him difficulty swallowing.  

The Board notes, however, that the Veteran is not competent to associate this symptom with his cervical spine scar, and the VA examiner who have recorded the Veteran's complaint did not indicated that such was the result of his service-connected disability.  

Moreover there is no competent evidence to the contrary.  While the Board has considered the Veteran's statements, based on his lack of medical training or experience, the Board places no probative weight on his claim that his cervical spine scar produces difficulty in swallowing.  See Espirtu, supra.  

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board has therefore determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


IV.  Extension of a temporary total rating under 38 C.F.R. § 4.30

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). 

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3). 

The Veteran underwent an anterior cervical diskectomy at C3-C4 and fusion on January 19, 2005.  A temporary total rating was assigned from the date of surgery to April 1, 2005.  

In his September 2005 Notice of Disagreement, the Veteran argued that he was entitled to a temporary total disability rating beyond March 2005 because he was still receiving treatment and in a "convalescence state." 

A review of the record indicates that a total disability rating based on individual unemployability due to service-connected disability (TDIU) was granted by the RO in an April 2008 rating decision.  An effective date of April 1, 2005 was established.  

The April 2008 rating decision specifically stated that the service-connected degenerative disc disease of the cervical spine was considered in awarding TDIU.  

The RO also assigned an effective date for the grant of TDIU rating the day after his temporary total disability rating expired.  

As the Veteran has already been assigned a total disability rating beginning April 1, 2005, the question of the assignment of a temporary total evaluation for the same period is rendered moot. 

Accordingly, the claim for a temporary total rating beginning on April 1, 2005, for a period of convalescence following surgery for the service-connected degenerative disc disease of the cervical spine under the provisions of 38 C.F.R. § 4.30 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990); see also Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


V.  Earlier Effective Date 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits, or a claim reopened after final disallowance, shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

With respect to direct service connection, the effective date is the day following separation from active service if the claim is received within one year thereafter; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b) (2011).

A specific claim in the form prescribed by the Secretary of must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2011).

In the current appeal, the Veteran seeks an effective date earlier than June 20, 2008 for the grant of service connection for the cervical laminectomy scar.  The thrust of the argument is that he initially had surgery on his cervical spine on June 1, 1999 and that "the effective date should be dated back to [this] first surgery."  See the July 2009 notice of disagreement. 

The RO assigned an effective date of June 20, 2008 as it represented the date the Veteran's claim was received.  

A review of the record contains no indication that there was a pending claim for this disability prior to June 20, 2008, and the Veteran does not appear to contend otherwise. 

The Board has carefully reviewed the Veteran's VA claims folder but can find no indication that there was a pending claim of service connection for a cervical scar prior to June 20, 2008.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  The Veteran has not pointed to any communication prior to June 20, 2008 which would serve as a claim for a cervical scar.

At this juncture the Board observes that, in multiple prior decisions, it had requested that the Veteran clearly and concisely state the issues he wishes to have addressed by the RO.  

Specifically, in a May 1998 remand, the Board noted that the Veteran had submitted numerous statements in the past several years that raised several issues which he might have wished to have addressed by the RO.  His arguments, however, were so many that it was difficult to state, in a succinct manner, the additional claims he might be seeking to raise.  

As a result, the Board requested the Veteran state, in a single document, in a precise way, and without elaboration, every VA benefit he was seeking.  The Board then identified 10 issues which he had appeared to have been raised and referred those issues to the RO for adjudication.  

In addition, in December 2004, the Board noted that, despite its previous request, the Veteran had not stated, in a clear and concise manner, the additional VA benefits he was seeking.  He was again urged to succinctly state any further benefits he wished to pursue.  Again, the Board identified five additional claims that the Veteran appeared to be seeking and referred those issues to the RO for adjudication. 

The Board recognizes that, following the Veteran's June 1999 cervical spine surgery, the Veteran submitted several statements wherein he describes his cervical spine symptoms.  See, e.g., a May 2004 Notice of Disagreement.  The Board observes, however, that the Veteran did not make any reference to a cervical scar in any of these communications.  

While the Board must interpret the Veteran's submissions broadly, it is not required to conjure up issues that were not raised by the Veteran.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such is the case here. 

Further, the mere presence of a cervical scar in the medical evidence of record does not establish an intent on the part of the Veteran to seek service connection for the benefit in question.  Brannon, supra. 

In other words, the "mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon, 12 Vet. App. at 35 ("The mere presence of the medical evidence does not establish an intent on the part of the [appellant] to seek secondary service connection for the psychiatric condition.... While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant."); 38 C.F.R. § 3.155(a)  ('Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [the Secretary] ... 'may be considered an informal claim')." Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

In this case, the Veteran did not provide any communication or action which expressed an intent to apply for service connection for a cervical spine scar until June 20, 2008.

As noted, the effective date of an award shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  

To the extent the Veteran's date of claim is found to be June 20, 2008, this would be later than the date entitlement arose. 

In essence, the Veteran contends that he has a cervical spine disability since his original June 1, 1999 surgery and should be compensated for this condition.  Such assertions amount to an argument couched in equity.  

However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As explained, the Board has decided this case based on the law and regulations.  Specifically, the effective date of service connection is based on the date that the claim was received, not the date the disability first existed.  See 38 C.F.R. § 3.400 (2011).

The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  

For reasons explained hereinabove, the effective date assigned in this case is dictated by the date of filing of the Veteran's claim, June 20, 2008, as provided under the law.



ORDER

An increased, initial disability evaluation of 40 percent, but no higher, is granted effective on September 30, 2004, for service-connected radiculopathy of the left lower extremity, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased, initial disability evaluation of 40 percent, but no higher, is granted effective on September 30, 2004, for service-connected radiculopathy of the right lower extremity, subject to controlling regulations applicable to the payment of monetary benefits.  

The appeal as to the claim for a temporary total rating beginning on April 1, 2005, based on convalescence following surgery for the service-connected degenerative disc disease of the cervical spine is dismissed.

An initial evaluation in excess of 10 percent for the service-connected cervical laminectomy scar is denied.

The claim for effective date earlier than June 20, 2008 for the service-connected cervical laminectomy scar is denied under the law.



REMAND

I. Service connection for thyroid cancer as secondary to ionizing radiation 
exposure, to include pursuant to 38 U.S.C.A. § 1151.

The Veteran is seeking service connection for residuals of thyroid cancer as secondary to in-service exposure to ionizing radiation.  Specifically, the Veteran reports being exposed to radiation during service while working with communication equipment during service.  See, e.g., the March 2008 claim.  

In the alternative, the Veteran has alleged that he was exposed to excessive amounts of radioactive isotopes in the course of receiving VA treatment for his service-connected spine disorders.  See, e.g., a July 2008 statement.

The record reflects that the RO requested the United States Joint Services Records Research Center (JSRRC) (formerly known as the United States Armed Services Center for Unit Records Research (CURR)) provide a copy of the Veteran's service personnel records in order to confirm his in-service exposure to ionizing radiation.  

In an August 2008 response, the JSRRC indicated that it could not "identify a record based on the information furnished" and suggested that the request for records be resubmitted.  

The RO submitted a second request for the Veteran's service personnel records in December 2008.  Again, the JSRRC indicated that it could not identify a records based on the information furnished.  

The RO subsequently issued a formal finding of unavailability for the Veteran's service personnel records in April 2009. 

The Board observes that the JSRRC has not indicated that the Veteran's service personnel records could not be located or have been lost or destroyed, but that additional information was needed in order to locate his records.  

Under these circumstances, the Board believes that it is appropriate to conduct an additional search for the Veteran's service personnel records for his period of military service.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.]  

Accordingly, the RO should make an additional attempt to locate the Veteran's service personnel records, to include a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if the RO is again informed that additional information is required, an inquiry should be made to determine exactly what additional information is needed. 


II.  Service connection for loss of use of penis function due to surgery pursuant to 38 U.S.C.A. § 1151 

The Veteran is seeking compensation pursuant to 38 U.S.C.A. § 1151 for the loss of use of penis function due to surgery.  

The Veteran underwent surgery in March 2010 for the removal and replacement of an inflatable penile prosthesis.  The record indicates that his old prosthesis was unable to be removed safely during surgery due to its location deep within the Veteran's pelvis.  As a result, the tubing was followed back, capped off, and a new prosthesis was installed.  

Following this March 2010 surgery, the Veteran developed an infection and underwent a second surgery to remove the infected prosthesis.  At this time all components, including the old reservoir, were removed.  

In the February 2010 Notice of Disagreement, the Veteran argued that, based on his past medical history of developing an infection following surgery, he should have been prescribed antibiotics.  He contends that, as the result of his infection and the second surgery to remove the prosthesis, he now experiences pain, difficulty urinating and scarring.  

Upon review, the Board finds that this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

These questions concern whether the Veteran developed an additional disability resulting from his VA operations.  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to contact the National Personnel Records Center (NPRC) and/or any other appropriate repository of records, and request copies of Veteran's service personnel records to include a DD Form 1141, if available.   

In the event the RO is again informed that additional information is needed to obtain the Veteran's records, an inquiry should be made into what additional information is required.  All efforts to obtain such records should be documented in the claims folder.

2.  Then, the RO should schedule the Veteran for a VA examination to determine whether the Veteran developed an additional disability as a result of his March 8, 2010 surgery to remove a malfunctioning penile prosthesis, or the March 26, 2010 surgery to remove the infected penile prosthesis.  

In this capacity the examiner is advised that in determining whether any additional disability resulted from VA hospitalization or treatment, it is necessary to show that additional disability is actually the result of such disease or injury, or aggravation of an existing disease or injury, suffered as the result of hospitalization or medical treatment, and not merely coincidental therewith.  

The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

3.   After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


